United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Madison, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-149
Issued: June 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2011 appellant filed a timely appeal from an October 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective October 22, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 24, 2010 appellant, then a 58-year-old food inspector, injured his back while in
the performance of duty. He stopped work and did not return.2 A July 13, 2010 computerized
tomography (CT) scan obtained by Dr. Melissa N. Bischoff, a Board-certified diagnostic
radiologist, exhibited multilevel degenerative changes, particularly at L3-L4, L4-L5, and L5-S1.
In a subsequent September 27, 2010 magnetic resonance imaging (MRI) scan report,
Dr. Jason T. Helvey, a Board-certified diagnostic radiologist, confirmed L4-L5 degeneration as
well as bilateral lateral recess stenosis. OWCP accepted appellant’s traumatic injury claim for
lumbar strain3 and paid disability compensation accordingly.4
Dr. Roger W. Nutt, a Board-certified internist, discharged appellant to a modified
assignment in a November 19, 2010 duty status report. He imposed the following restrictions:
lifting items weighing up to 2.5 pounds continuously and 5 pounds intermittently for 2 hours
each; intermittent standing for 15 minutes; intermittent walking for 2 hours; occasional reaching
above the shoulder for 4 hours; and continuous sitting, simple grasping and fine manipulation for
8 hours each. Dr. Nutt prohibited climbing, kneeling, bending, stooping, twisting, pulling and
pushing activities.5 The employing establishment did not offer a job accommodating these
restrictions. In a January 10, 2011 progress note, Dr. Nutt opined that the accepted lumbar strain
did not resolve. He noted that appellant “has no other condition” due to the June 24, 2010
employment incident.”
A May 13, 2008 MRI scan obtained by Dr. Mary K. Drake, a Board-certified diagnostic
radiologist, showed degenerative facet arthropathy, central canal stenosis at L2-L3, L3-L4 and
L4-L5, and foraminal stenosis and degenerative disease most pronounced at L5-S1. In addition,
the June 23, 2011 statement of accepted facts detailed that appellant underwent lumbar surgery
in 1974 and had chronic back pain, osteoarthritis, and lumbar and lumbosacral disc degeneration,
inter alia, unrelated to the June 24, 2010 employment incident.6
OWCP informed appellant in a July 12, 2011 letter that the medical evidence indicated
that he was capable of employment within certain physical limitations. It thereafter referred him
for a second opinion examination to Dr. Michael J. Morrison, a Board-certified orthopedic
surgeon.

2

Appellant filed two prior claims concerning injuries that arose on October 20, 2001 and March 3, 2009,
respectively. OWCP File Nos. xxxxxx225 & xxxxxx135. These matters are not presently before the Board.
3

OWCP noted that the claim was originally received as a simple, uncontroverted case resulting in minimal or no
lost time from work and payment was approved for limited medical expenses without formal adjudication.
Appellant was also referred to a nurse intervention program on August 25, 2010 to assist in his recovery from the
work-related injury. Nursing services expired effective September 16, 2011.
4

The case record indicates that appellant also received disability benefits from the Veterans Administration.

5

Dr. Nutt restated these restrictions in a January 3, 2011 duty status report.

6

The statement of accepted facts also incorporated information presented in the foregoing paragraphs.

2

In an August 10, 2011 report, Dr. Morrison reviewed the June 23, 2011 statement of
accepted facts and the medical file, noting appellant’s account that he received lumbar epidural
injections at Veterans Administration hospitals in the 1990s. On examination, he observed
paravertebral muscle tenderness, well-healed midline lumbar incision, and knee and ankle jerk
reflexes of 1+ and 4+, respectively. Dr. Morrison remarked that appellant’s subjective
complaints of lower back and bilateral leg symptoms conflicted with the objective physical
findings, which did not indicate either spinal stenosis or nerve root compromise. He diagnosed
lumbar strain, status post left L5-S1 discectomy and degenerative lumbar disc disease with mild
disc bulging. Dr. Morrison concluded:
“I do not believe that the incident of June 24, 2010 is what is preventing him from
being able to return back to his job duties.... I believe it has been a cumulative,
ongoing lower back condition that dates back to having back surgery in the 1970s,
symptoms in his back in the 1990s and again lower back symptomatology in
May 2008 ... requiring imaging studies being done then for lower back
symptomatology. It is this long, ongoing, preexisting lower back condition that
has continued to get worse with time with underlying degenerative lumbar disc
disease that presently is preventing him from coming back to his duties. It [i]s not
the single incident of June 24, 2010, in my opinion.”
He further elaborated that the accepted lumbar strain, which was a temporary irritation of the
lower back, already resolved.
On September 14, 2011 OWCP issued a notice of proposed termination of wage-loss
compensation and medical benefits. It gave appellant 30 days to submit rebuttal evidence.
In an October 4, 2011 response, Dr. Nutt maintained that appellant’s debilitating back
pain resulted from the June 24, 2010 employment incident and prevented him from returning to
work. He opined that appellant would still be employed “if not for the injury.”
By decision dated October 19, 2011, OWCP terminated appellant’s medical and wageloss benefits effective October 22, 2011, finding that the weight of the medical evidence
established that his accepted employment condition resolved.
LEGAL PRECEDENT
Once OWCP has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits,7 which includes furnishing rationalized medical opinion
evidence based on a proper factual and medical background.8 Having determined that an
employee has a disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability ceased or was no longer related to
the employment.9 The right to medical benefits for an accepted condition, on the other hand, is
7

I.J., 59 ECAB 408 (2008); Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

8

D.C., Docket No. 09-1070 (issued November 12, 2009); Larry Warner, 43 ECAB 1027 (1992).

9

I.J., supra note 7.

3

not limited to the period of entitlement to disability compensation. To terminate authorization
for medical treatment, OWCP must establish that an employee no longer has residuals of an
employment-related condition, which would require further medical treatment.10
ANALYSIS
OWCP accepted appellant’s traumatic injury claim for lumbar strain. Dr. Nutt, the
attending physician, determined in November 19, 2010 and January 3, 2011 duty status reports
that appellant was capable of modified assignment, but clarified in a January 10, 2011 progress
note that the lumbar strain had not yet resolved. OWCP thereafter referred him for a second
opinion examination to Dr. Morrison, who concluded in an August 10, 2011 report that his
continuing disability was no longer related to his federal employment. Subsequently, it
terminated appellant’s wage-loss compensation and medical benefits effective October 22, 2011.
The Board finds that Dr. Morrison’s August 10, 2011 report constituted the weight of the
medical evidence. The weight of the medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.11 Here, Dr. Morrison conducted an extensive
physical examination, during which he observed the absence of spinal stenosis and nerve root
compromise. A review of the June 23, 2011 statement of accepted facts and medical file also
revealed a preexisting history of back problems, including lumbar surgery in 1974, epidural
steroid injections in the 1990s, and evidence of degenerative facet arthropathy and degenerative
disease most pronounced at L5-S1 as of May 13, 2008. Based on this thorough assessment,
Dr. Morrison concluded that appellant’s employment-related disability and residuals ceased,
explaining that the accepted lumbar strain was a temporary irritation that resolved. Instead, he
opined that any disability and lingering symptomatology were more likely attributable to his
underlying degenerative lumbar disc disease rather than a single incident. On the other hand,
Dr. Nutt’s October 4, 2011 note reiterating that appellant’s back pain was a residual of the
accepted lumbar strain failed to provide sufficient medical rationale explaining how residuals of
the accepted lumbar strain continued and were disabling.12 Consequently, the Board finds that
OWCP properly relied on Dr. Morrison’s opinion in terminating appellant’s wage-loss
compensation and medical benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective October 22, 2011.
10

L.G., Docket No. 09-1692 (issued August 11, 2010); Furman G. Peake, 41 ECAB 361, 364 (1990).

11

I.R., Docket No. 09-1229 (issued February 24, 2010); James Mack, 43 ECAB 321, 329 (1991).

12

Dean E. Pierce, 40 ECAB 1249 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 12, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

